In my opinion, the question here at issue falls within the term "labor dispute," as defined by subdivision (c), of § 13, chapter 7, Laws Ex. Sess. 1933, p. 17, Rem. 1935 Sup., § 7612-13 [P.C. § 3467-33], quoted in the opinion of the majority. For obvious reasons, I do not wish to express or even form an opinion upon the constitutionality of the act referred to until that question is to be directly passed on by this court.
It is true, as stated by the majority, that this action is between appellant, on the one hand, and a labor union and certain of its officers, on the other, no employee of appellant being a member of the union or apparently interested in its activities. The majority ask:
"What right have the respondents to insist or demand, at the threat or cost of the destruction of appellant's business, or at all, that appellant ask, urge or coerce, directly or indirectly, its employees, who are at liberty to do as they please, to join respondents' organization?"
It seems to me plain that respondents clearly have the fundamental right to do certain things which would probably tend to bring about the result referred to. Whether or not respondents may picket appellant's place of business, is one question; but respondents may certainly, in certain publications or by some other methods for the dissemination of information, state that appellant's employees do not belong to the *Page 341 
union and urge that, for this reason, appellant's business should not receive the patronage of members of the union or of persons who sympathize with its principles. Such a campaign might well injure appellant's business; but, in the absence of fraud, violence or intimidation, I know of no reason why a union or its officers or members cannot lawfully apprise the public at large of facts from which the union and its sympathizers desire that certain results may follow.
As to the right of a labor union or of anyone else to place pickets directly in front of a business establishment, I express no opinion.
The record clearly shows that appellant in its advertising improperly used the union card issued to the butcher shop in an attempt to make it appear to the public at large that its establishment was unionized. This advertising the union could properly resent, and show its resentment by any lawful means. The objectionable advertising was soon discontinued, but as some portion of the damages found by the trial court were incurred before such discontinuance, it seems to me that the award of damages based upon the finding, in part at least, is not justified by the record.
For the reasons stated, I am not in accord with the opinion of the majority.